Name: Commission Regulation (EEC) No 850/86 of 24 March 1986 re-establishing the levying of customs duties on footwear with outer soles of leather or composition leather footwear (other than footwear falling within heading 64.01) with outer soles of rubber or artificial plastic material falling within subheading 64.02 B originating in Thailand to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3599/85 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy
 Date Published: nan

 25. 3 . 86 Official Journal of the European Communities No L 80/7 COMMISSION REGULATION (EEC) No 850/86 of 24 March 1986 re-establishing the levying of customs duties on footwear with outer soles of leather or composition leather footwear (other than footwear falling within heading 64.01) with outer soles of rubber or artificial plastic material falling within subheading 64.02 B originating in Thailand to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3599/85 apply HAS ADOPTED THIS REGULATION : Article 1 As from 28 March 1986, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3599/85, shall be re-established on imports into the Community of the following products originating in Thailand : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3599/85 of 17 December 1985 applying generalized tariff prefrences for 1986 in respect of certain industrial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant to Articles 1 and 10 of that Regulation, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III, other than those in column 4 of Annex I, within the framework of the preferential tariff ceiling fixed in column 9 of Annex I ; whereas, as provided for in Article 1 1 of that Regula ­ tion , as soon as the individual ceilings in question are reached at Community level, the levying - of customs duties on imports of the products in question originating in each of the countires and territories concerned may at any time be re-established ; Whereas, in the case of footwear with outer soles of leather or composition leather footwear (other than foot ­ wear falling within heading 64.01 ) with outer soles of rubber or artificial plastic material falling within subhea ­ ding 64.02 B the individual ceiling was fixed at 2 300 000 ECU ; whereas, on 19 March 1986, imports of these products into the Community, originating in Thailand reached that ceiling after being charged thereagainst ; Whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against Thailand, CCT heading No Description 64.02 (64.02-60, 61 , 69, 99) Footwear with outer soles of leather or composition leather, footwear (other than footwear falling within heading 64.01 ), with outer soles of rubber or artificial plastic material : B. Other Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 March 1986. For the Commission COCKFIELD Vice-President (&gt;) OJ No L 352, 30 . 12. 1985, p. 1 .